Citation Nr: 1604898	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  09-11 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1966 to August 1969.  
This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the RO in Montgomery, Alabama, which denied service connection for hepatitis C.

This matter was previously before the Board in July 2013 where the Board remanded the issue on appeal for additional development, including providing the Veteran with a VA examination to assist in determining the nature and etiology of the hepatitis C.  The Board finds that there has been substantial compliance with the directives of the July 2013 remand.  The record reflects that outstanding treatment records were obtained and the Veteran received a VA examination in August 2013.  The VA examination report reflects that the VA examiner reviewed the record, conducted an in-person examination with appropriate testing, and rendered the requested opinions.  As such, an additional remand to comply with the July 2013 directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998).

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with hepatitis C.

2.  There was no in-service injury, disease, or event (risk factors).  

3.  Hepatitis C was not shown in service and is not related to any incident of service.   



CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  

In August 2009, VA issued a VCAA notice which informed the Veteran about the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  The August 2009 VCAA notice was issued to the Veteran prior to the September 2009 rating decision.  A December 2009 statement of the case and March 2012 and September 2013 supplemental statements of the case readjudicated the issue on appeal; therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.  

Regarding the duty to assist, the Veteran received a VA examination in August 2013.  The VA examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination report reflects that the VA examiner reviewed the record, conducted an in-person examination, and rendered the requested opinions.

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issues on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection for Hepatitis C

Service connection may be granted for a disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran's currently diagnosed hepatitis C is not a "chronic disease" under 
38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b)  for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable with respect to that claim.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

To support a finding that the Veteran contracted hepatitis C in service, it must be shown that he or she was exposed to one of the medically recognized risk factors for contracting hepatitis C during that time.  Risk factors include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine use, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or razor blades.  See VBA Fast Letter 98-110 (Nov. 30, 1998).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A § 1154 (a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2006); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-41 (1994); Gilbert, 1 Vet. App at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App 345, 348 (1998). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that symptoms of currently diagnosed hepatitis C began in service.  Specifically, in a July 2007 statement, the Veteran advanced being exposed to hepatitis C while stationed in Vietnam.  In an October 2009 notice of disagreement, the Veteran conveyed that hepatitis C has "been dormant" since service separation. 

Initially, the Board finds that the Veteran has a current diagnosis of hepatitis C.  An August 2013 VA examination report reflects a current diagnosis of hepatitis C.  

After a review of the evidence, lay and medical, the Board finds that there was no in-service injury, disease, risk factors, or symptoms of hepatitis C present in service.  Although not expected, service treatment records show no symptoms of hepatitis C and/or treatment for a liver disorder.  The 1969 service separation examination found all body systems clinically normal.  Service treatment records also show no history or reports of hepatitis C risk factors during service, or any other notations to suggest hepatitis C risk factors during service.  Service treatment records do not indicate blood transfusions, hemodialysis, IV drug use, intranasal cocaine use, high-risk sexual activity, accidental exposure while a health care worker, or percutaneous exposure. 

In addition, the Veteran has not reported the occurrence of any in-service risk factors.  In a July 2009 statement, the Veteran reported his belief of general in-service hepatitis C exposure, but did not indicate any history of risk factors in service.  At the August 2013 VA examination, the Veteran denied high risk sexual activity, accidental exposure to blood by health care workers, and intravenous drug use or intranasal cocaine use, including during service  The August 2013 VA examination report also reflects the Veteran reported first being diagnosed with hepatitis C in 2009, approximately 40 years after service separation.  

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed hepatitis C is not otherwise related to active service.  The August 2013 VA examiner opined that the Veteran's hepatitis C was not related to service.  The VA examiner reasoned that the Veteran was first diagnosed with hepatitis C post-service, in 2009, and was not exposed to any in-service risk factor, including "in-service surgical treatment, exposure to blood, and/or multiple sexual partners."  See August 2013 VA examination report.  This is a factually accurate history that the VA examiner relied upon that is also consistent with the Board's factual findings in this case.  Further, the Veteran has not alleged any in-service risk factors to which a medical opinion could relate the currently diagnosed hepatitis C, and weight of the evidence shows none of the hepatitis C risk factors during active service.  

As a lay person, the Veteran is competent to report any hepatitis C symptoms and risk factors he has experienced at any given time; however, under the specific facts of this case that show no in-service risk factors or symptoms and no hepatitis C symptoms for 40 years after service, the Veteran does not have the requisite medical expertise to render a competent medical opinion regarding the relationship between current hepatitis C and active service.  Such an opinion as to causation of hepatitis C relies primarily on medical knowledge of the etiology of liver disorders and is a complex medical etiological question diagnosed primarily by clinical testing by specific liver function blood or urine tests that measure transaminase chemicals released with observation of liver cell inflammation, testing of chemicals released by cells lining the bile ducts, bilirubin testing, and/or protein and albumin level testing, imaging studies such as CT scan, MRI, or ultrasound, and, as needed, other blood tests such as complete blood count.  Such observations and testing are not amenable to observation by a lay person, and additionally involve understanding of complex processes of the liver to diagnose and assess etiology.  The question of the etiology of such a complex disability as hepatitis C, which involves the ruling in or out of multiple potential etiologies, is too complex to be addressed by a layperson.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  

The weight of the competent evidence otherwise demonstrates no relationship between the Veteran's current hepatitis C and active service, including no credible evidence of in-service risk factors or uninterrupted hepatitis C symptomatology that would serve either as a nexus to service or as the factual basis for a medical nexus opinion.  The probative nexus opinion on file, in August 2013, weighs against the claim.  The August 2013 VA opinion is competent and probative medical evidence because it is factually accurate, and is supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence and reported and relied on accurate facts that included no in-service risk factors or symptoms of hepatitis C.  The VA examiner reviewed the claims file and fully articulated the opinion. 

For these reasons, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for hepatitis C, and outweighs the Veteran's more recent contentions regarding hepatitis 

C being due in-service exposure.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for hepatitis C is denied.  



____________________________________________
J. PARKER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


